Citation Nr: 9935707	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for chronic pansinusitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1957.

The issue currently on appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1995 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected chronic pansinusitis is 
manifested by symptoms which do not demonstrate frequently 
incapacitating recurrences with severe and frequent headaches 
and purulent discharge or crusting reflecting purulence; nor 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting 4-6 weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis, characterized by headaches, pain and purulent 
discharge or crusting.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
pansinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6510-6514, prior to and after October 7, 
1996; 61 Fed. Reg. 46720- 46731 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim that a 
disorder has become more severe is well grounded where the 
disorder was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the Board is 
obligated to assist the veteran in the development of a well-
grounded claim.  Upon a review of the record, the Board finds 
that all of the evidence necessary for adjudication of his 
claim has been obtained.  In particular, all relevant VA and 
treatment records have been obtained, and the veteran was 
afforded a VA examination to assess his pertinent, to this 
current appeal, disability.  Therefore, the duty to assist 
the veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
recorded history of the disability may be reviewed in order 
to make a more accurate evaluation, see 38 C.F.R. § 4.2 
(1999), the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (1999).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Service connection for chronic pansinusitis was established 
by means of a July 1964 rating decision.  At that time a 10 
percent rating evaluation was assigned pursuant to Diagnostic 
Code 6510.  The 10 percent rating has been in effect since 
that time.

The 10 percent rating criteria currently assigned for the 
respiratory disorder by the RO is pursuant to the VA's 
Schedule of Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  The Board notes that the criteria for rating 
respiratory disorders under 38 C.F.R. § 4.97 of the Schedule 
were revised effective October 7, 1996.  Previously, the RO 
had rated chronic pansinusitis under the "old" provisions, 
and the veteran had been advised of those regulations.  
However, subsequent to the rating action currently on appeal, 
dated in September 1995, the RO specifically considered the 
veteran's claim under this "new" law, and he was so 
informed in the accompanying Supplemental Statement of the 
Case (SSOC) in association therewith.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As there is no indication that the Secretary has 
precluded application of either the old or amended version of 
the pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for 
chronic pansinusitis be evaluated by the RO under the 
pertinent regulations effective both before and after the 
October 7, 1996, amendment.  See Bernard v. Brown, 4 Vet. 
App. 384 (1995).

Under the schedular provisions in effect prior to October 
1996, under Diagnostic Codes 6510-6514, moderate sinusitis, 
with discharge or crusting or scabbing, infrequent headaches, 
was rated as 10 percent disabling.  Severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence was rated as 30 percent disabling.  Postoperative, 
following radical operation, with chronic osteomyelitis, 
requiring repeated curettage or severe symptoms after 
repeated operations, was evaluated as 50 percent disabling. 

Under the schedular provisions in effect since October 1996, 
a general formula is provided for rating sinusitis under 
Diagnostic Codes 6510 through 6514, reflecting specific types 
of sinusitis, (i.e., pansinusitis, ethmoid, frontal, 
maxillary and sphenoid).  In that regard, an incapacitating 
episode of sinusitis, pursuant to 38 C.F.R. § 4.97, means one 
that requires bed rest and treatment by a physician.  See 
note following 38 C.F.R. § 4.97, Diagnostic Code 6514 (1999).  
For a 10 percent rating, there need be one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4-6 weeks) antibiotic treatment, or; three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.

A 30 percent rating is assignable when there are three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4-6 weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes per year of sinusitis, 
characterized by headaches, pain and purulent discharge or 
crusting.  For a 50 percent rating, it must follow radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by pain, headaches, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.

A review of the evidence reflects that during the appeal 
period the RO considered intermittent treatment received by 
the veteran at VA and private medical facilities for his 
service-connected respiratory disorder.  A private X-ray 
report, dated in June 1993, and received by VA in November 
1995, shows that haziness was seen at the frontals and 
ethoidals, and that mucosal changes were seen at both 
maxillary sinuses.  The report noted that these findings were 
compatible with frontal, ethmoidal, and maxillary sinusitis 
bilaterally.  It was also noted that the sphenoidal sinuses 
were clear and that the nasal turbinates were hypertrophied.  

Another private X-ray report, dated in October 1995, showed 
diffuse mucosal thickening at the maxillary antra, ethmoidal 
sinuses, frontal sinuses, and probably also at the splenoid 
sinus.  This was noted to be consistent with pansinusitis.  
No bone erosion was shown.

The report of a VA nose and throat examination conducted in 
March 1997 reveals that the veteran had had two paranasal 
surgeries, both in the 1970's.  He reported a strong history 
of allergies.  The veteran complained of constant severe 
headaches, nasal discharge and sneezing, and noted that he 
was using Vancenase to treat his symptoms.  Examination 
showed no interference with the breathing space in the nose.  
The headaches were noted to be constant and severe.  No 
purulent discharge was observed.  Allergic attacks were noted 
to occur on a frequent basis.  The diagnosis was allergic 
rhinosinusitis by history.  

To summarize, the veteran's statements describing his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence.  

The Board points out that the veteran's representative, as 
part of a VA Form 1-646, Statement of Accredited 
Representation in Appealed Case, dated in October 1999, noted 
that, in essence, the above-discussed March 1997 VA 
examination was inadequate for rating purposes in that the 
examiner failed to indicate whether he had reviewed the 
veteran's claims file.  In addressing this contention made by 
the representative, the Board notes that review of the 
examination report shows that the clinical findings reported 
therein are sufficient to adequately rate the veteran's 
service-connected respiratory disability.  Additionally, as 
noted above, where entitlement to VA compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability is necessary in order to make an accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco, supra.  In this 
case, the Board finds that as the current degree of 
disability is of primary concern, the clinical medical 
findings indicated as part of the March 1997 VA examination 
are sufficient for rating purposes.  

The current medical evidence reflects that the veteran is 
experiencing severe and constant headaches, and that he 
complained of suffering from nasal discharge and sneezing.  
Examination showed that neither interference with the 
breathing space in the nose was shown, nor that purulent 
discharge was observed.  Additionally, allergic attacks were 
noted to occur on a frequent basis.  

It is the Board's judgment that the current symptoms and 
findings relative to the veteran's service-connected 
disability do not satisfy the criteria for a rating in excess 
of 10 percent under either the old or the revised rating 
criteria.  While objective findings of constant and severe 
headaches were shown on VA examination in March 1997, the 
evidence does not suggest symptomatology representative of 
clinical findings of purulent discharge or crusting 
reflecting purulence.  In addition, while the veteran 
complained of frequent allergic attacks, evidence of frequent 
"incapacitating" recurrences was not shown.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6510 and 6514 (effective prior to 
October 7, 1996).  

Additionally, the medical evidence of record does not 
establish that the veteran experiences three or more 
"incapacitating episodes" (requiring bedrest and treatment 
by a physician) per year of sinusitis requiring prolonged 
(lasting 4-6 weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis, 
characterized by headaches, pain and purulent discharge or 
crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 6510 and 
6514 (effective as of October 7, 1996).

Accordingly, it is the Board's judgment that the current 
findings and symptoms are included in the 10 percent rating, 
and a rating in excess of 10 percent is not warranted.  The 
Board does not find that any of the other applicable 
provisions of Chapters 3 and 4, 38 C.F.R. (1999) provide a 
basis for granting an increased rating for the respiratory 
disability currently at issue.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Additionally, the evidence does not reflect that the degree 
of impairment more nearly approximates the criteria for the 
next higher evaluation pursuant to 38 C.F.R. § 4.7 (1999), 
nor is the evidence is in equipoise as to warrant 
consideration of the benefit of the doubt rule.  38 C.F.R. § 
4.3 (1999).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for chronic pansinusitis is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

